Name: Commission Regulation (EEC) No 3101/80 of 28 November 1980 amending Regulation (EEC) No 2666/80 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 80 Official Journal of the European Communities No L 324/59 COMMISSION REGULATION (EEC) No 3101 /80 of 28 November 1980 amending Regulation (EEC) No 2666/80 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( l ), and in particular Article 1 6 (2) thereof, Whereas the third indent of Article 4 (3) of Commis ­ sion Regulation (EEC) No 193/75 (2), as last amended by Regulation (EEC) No 2471 /80 (3 ), provides that no import licence is to be required for imports of a quan ­ tity of products, the security for which does not exceed 5 ECU ; whereas application of that provision in respect of sheepmeat and goatmeat could give rise to abusive practice and result in imports exceeding the quantities fixed in the relevant rules ; Whereas it is accordingly necessary to amend Commission Regulation (EEC) No 2666/80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The following Article 2a is hereby inserted into Regu ­ lation (EEC) No 2666/80 : 'Article 2a The provisions of the third indent of Article 4 (3 ) of Regulation (EEC) No 193/75 shall not apply to the products listed in the second subparagraph of Article 1 .' Article 2 This Regulation shall enter into force on 1 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2 ) OJ No L 25, 31 . 1 . 1975, p. 10 . (3 ) OJ No L 254, 27. 9 . 1980 , p . 23 . H OJ No L 276, 20 . 10 . 1980 , p . 36 .